NUMBER 13-11-00463-CV

                            COURT OF APPEALS
                  THIRTEENTH DISTRICT OF TEXAS
                     CORPUS CHRISTI - EDINBURG
____________________________________________________________
CHRISTOPHER JONES, TDCJ#656546,                                             Appellant,
                                           v.
NATHANIEL QUARTERMAN AND TDCJ-ID, ET AL.,          Appellees.
____________________________________________________________
              On appeal from the 52nd District Court
                    of Coryell County, Texas.
____________________________________________________________

                         MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                      Memorandum Opinion Per Curiam
      The appellant's brief in the above cause was due on July 30, 2011. On July 25,
2011, appellant filed a brief that was not in compliance with the Texas Rules of Appellate
Procedure. The brief failed generally to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 38.1 (f), (g) and (k).
       On November 18, 2011, the Clerk of the Court notified appellant that the brief failed
to comply with Rule 38.1 (f), (g), and (k) of the Texas Rules of Appellate Procedure. The
brief does not state concisely all issues or points presented for review as required by Rule
38.1(f); does not state concisely and without argument the facts pertinent to the issues or
points presented as required by Rule 38.1(g); and does not contain an appendix as
required by Rule 38.1(k). See TEX. R. APP. P. 38.1
       Appellant was directed to file an amended brief in compliance with the Texas Rules
of Appellate Procedure within ten days of the date of the letter, and notified that if the
Court received another brief that did not comply, the Court may strike the brief, prohibit
appellant from filing another, and proceed as if appellant had failed to file a brief, under
which circumstances the Court may affirm the judgment or dismiss the appeal. See Id.
38.9(a), 42.3(b),(c). Appellant failed to respond to the Court’s notice.
       Pro se litigants are held to the same standards as licensed attorneys, and they
must therefore comply with all applicable rules of procedure. Mansfield State Bank v.
Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978). If the appellate court determines that the
briefing rules have been flagrantly violated, it may require a brief to be amended,
supplemented, or redrawn. TEX. R. APP. P. 38.9(a). If the appellant does not file
another brief that complies with the rules of appellate procedure, the appellate court may
strike the brief, prohibit the party from filing another, and proceed as if the party had failed
to file a brief. Id. Pursuant to Texas Rule of Appellate Procedure 38.8(a), where an
appellant has failed to file a brief, the appellate court may dismiss the appeal for want of
prosecution.


                                               2
       Accordingly, we strike appellant=s non-conforming brief and order the appeal
DISMISSED FOR WANT OF PROSECUTION. See TEX. R. APP. P. 38.8(a), 38.9(a),
42.3(b)(c).
                                                         PER CURIAM

Delivered and filed the
16th day of February, 2012.




                                         3